DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the phrase “each wheel brake plurality of wheel brakes” should be amended to --each wheel brake of the plurality of wheel brakes--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brok et al. (US 2015/0115698).
see Abstract, FIGS. 1-3), comprising: at least one brake pressure source (see FIG. 2, master cylinder attached to brake booster (6)); and a plurality of wheel brakes (3); a common valve device (7) having a first stage (see FIG. 2); two brake pressure control devices (23, 24), wherein each of the brake pressure control devices has a first brake circuit and second brake circuit (see e.g. FIGS. 2, 3; each pressure control device connected to two hydraulic lines (21, 22), one for each respective circuit), the plurality of wheel brakes is fluidically connected to the at least one brake pressure source via the common valve device and the brake pressure control devices (see FIGS. 2, 3), which are fluidically connected in parallel (see FIGS. 2, 3), each brake circuit of the brake pressure control devices has at least one pressure build-up valve (A) (see Annotated FIG. 2, below) designed as a currentless open switching valve (see Annotated FIG. 2, below, valve (A) is depicted as being biased toward the open valve position opposite the force of a current-operated solenoid) and at least one pressure reduction valve (B) (see Annotated FIG. 2, below) designed as a currentless closed switching valve (see Annotated FIG. 2, below, valve (B) is depicted as being biased toward the closed valve position opposite the force of a current-operated solenoid), the common valve device always fluidically connects at least one of the brake pressure control devices to the at least one brake pressure source (see ¶¶ 0033, 0034), an input of the first stage of the common valve device is fluidically2Application No.: 16/675,539 connected to the at least one brake pressure source (see FIG. 3), an output of the first stage of the common valve device is connected to a first brake pressure control device (see FIGS. 2, 3) of the brake pressure control devices. 


    PNG
    media_image1.png
    527
    743
    media_image1.png
    Greyscale

Brok does not disclose a third pressure control device, that the common valve comprises a second stage, that the output of a second first stage is connected to the second stage of the valve device, an input of the second stage of the common valve device is connected to the first stage of the valve device, or that an output of the second stage of the common valve device is connected to both a second brake pressure control device and a third brake pressure control device of the three brake pressure control devices.
However, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.B) (citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In the present case, it would have been obvious to duplicate the second brake pressure control device, such that there are three pressure control devices, and to duplicate the first stage of the valve device, such that there is a second stage of the common valve device to provide an additional see e.g. ¶ 0018) that ensures continued operation of the brake system in the event of a power failure or other failure to both of the first pressure control device and the second pressure control device.  
For clarity, the modified Brok device is produced below in Modified Figure 3.  The modification consists of: 
A) duplication of the valve (7) resulting in a common valve comprising a first stage (7’) and a second stage (7) (see Modified Figure 3, below); and 
B) duplication of the second pressure control device (24) resulting in a first pressure control device (24’), a second pressure control device (24), and a third pressure control device (23).  

    PNG
    media_image2.png
    546
    1153
    media_image2.png
    Greyscale

As shown above, the modified Brok device results in an input of the first stage (7’) of the common valve device being fluidically2Application No.: 16/675,539 Attorney Docket No.: 07780536USconnected to the at least one brake pressure source (see modified FIG. 3, above, input of stage (7’) is connected to master cylinder (6)), an output of the first stage of the common valve device is connected to a first brake pressure control device (24’) of the three brake pressure control devices and the second stage of the valve device (see modified FIG. 3, above), an input see modified FIG. 3, above), and an output of the second stage of the common valve device is connected to both a second brake pressure control device (23) and a third brake pressure control device (24) of the three brake pressure control devices (see modified FIG. 3, above).  
Regarding claim 2, the modified Brok device results in each brake circuit, fluidically independently of one another, is fluidically connected to the at least one brake pressure source via the common valve device (see modified FIG. 3, above).  
Regarding claim 3, the modified Brok device results in each wheel brake of the plurality of wheel brakes being fluidically connected to the at least one brake pressure source via either the first brake circuit or the second brake circuit of a respective brake pressure control device (see modified FIG. 3, above).  
Regarding claim 4, the modified Brok device results in for each brake pressure control device of the three brake pressure control devices, the at least one pressure build-up valve (A) is fluidically connected to the at least one brake pressure source via a first isolation valve (E) of the respective brake pressure control device (see annotated FIG. 2, above), and the at least one pressure reduction valve (B) is fluidically connected to the at least one brake pressure source via a second isolation valve (F) of the respective brake pressure control device (see annotated FIG. 2, above).  
Regarding claim 5, the modified Brok device results in each brake pressure control device of the three brake pressure control devices has at least one brake pump (G), an intake side of which is fluidically connected to a respective wheel brake of the plurality of wheel brakes via the respective pressure reduction valve (B), and a pressure side of which is fluidically connected to the respective wheel brake via the respective pressure build-up valve (A) (see Annotated FIG. 2, above). 
Regarding claim 6, the modified Brok device results in the pressure side of the at least one brake pump being fluidically connected to the at least one brake pressure source via a first isolation valve (E), see annotated FIG. 2, above). 
Regarding claim 9, the modified Brok device results in the three brake pressure control devices are present as equivalent parts (see modified FIG. 3, above).  
Regarding independent claim 10, Brok discloses a method for operating a braking system for a motor vehicle (see Abstract, FIGS. 1-3), comprising: providing at least one brake pressure source (see FIG. 2, master cylinder attached to brake booster (6)); providing a plurality of wheel brakes (3); providing a common valve device (7) having a first stage (see FIG. 2); providing two brake pressure control devices (23, 24), wherein each of the brake pressure control devices has a first brake circuit and second brake circuit (see e.g. FIGS. 2, 3; each pressure control device connected to two hydraulic lines (21, 22), one for each respective circuit), fluidically connecting the plurality of wheel brakes to the at least one brake pressure source via the common valve device and the brake pressure control devices (see FIGS. 2, 3), which are fluidically connected in parallel (see FIGS. 2, 3), each brake circuit of the brake pressure control devices has at least one pressure build-up valve (A) (see Annotated FIG. 2, below) designed as a currentless open switching valve (see Annotated FIG. 2, below, valve (A) is depicted as being biased toward the open valve position opposite the force of a current-operated solenoid) and at least one pressure reduction valve (B) (see Annotated FIG. 2, below) designed as a currentless closed switching valve (see Annotated FIG. 2, below, valve (B) is depicted as being biased toward the closed valve position opposite the force of a current-operated solenoid), always fluidically connecting, by the common valve device, at least one of the brake pressure control devices to the at least one brake pressure source (see ¶¶ 0033, 0034), an input of the first stage of the common valve device is fluidically2Application No.: 16/675,539 connected to the at least one brake pressure source (see FIG. 3), an output of the first stage of the common valve device is connected to a first brake pressure control device (see FIGS. 2, 3) of the brake pressure control devices.
see FIGS. 2, 3) of the brake pressure control devices. 


    PNG
    media_image1.png
    527
    743
    media_image1.png
    Greyscale

Brok does not disclose a third pressure control device, that the common valve comprises a second stage, that the output of a second first stage is connected to the second stage of the valve device, an input of the second stage of the common valve device is connected to the first stage of the valve device, or that an output of the second stage of the common valve device is connected to both a second brake pressure control device and a third brake pressure control device of the three brake pressure control devices.
However, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.B) (citing in re Harza, 274 F.2d 669, 124 USPQ 378 see e.g. ¶ 0018) that ensures continued operation of the brake system in the event of a power failure or other failure to both of the first pressure control device and the second pressure control device.  
For clarity, the modified Brok device is produced below in Modified Figure 3.  The modification consists of: 
A) duplication of the valve (7) resulting in a common valve comprising a first stage (7’) and a second stage (7) (see Modified Figure 3, below); and 
B) duplication of the second pressure control device (24) resulting in a first pressure control device (24’), a second pressure control device (24), and a third pressure control device (23).  

    PNG
    media_image2.png
    546
    1153
    media_image2.png
    Greyscale

As shown above, the modified Brok device results in an input of the first stage (7’) of the common valve device being fluidically2Application No.: 16/675,539 Attorney Docket No.: 07780536USconnected to the at least one brake pressure source (see modified see modified FIG. 3, above), an input of the second stage (7) of the common valve device is connected to the first stage (7’) of the valve device (see modified FIG. 3, above), and an output of the second stage of the common valve device is connected to both a second brake pressure control device (23) and a third brake pressure control device (24) of the three brake pressure control devices (see modified FIG. 3, above).  
Regarding claim 11, Brok discloses that each wheel brake plurality of wheel brakes is fluidically connected to the at least one brake pressure source via either the first brake circuit or the second brake circuit of a respective brake pressure control device (see Annotated FIG. 2, above). 
Regarding claim 12, the modified Brok device results in for each brake pressure control device of the three brake pressure control devices, the at least one pressure build-up valve (A) is fluidically connected to the at least one brake pressure source via a first isolation valve (E) of the respective brake pressure control device (see annotated FIG. 2, above), and the at least one pressure reduction valve (B) is fluidically connected to the at least one brake pressure source via a second isolation valve (F) of the respective brake pressure control device (see annotated FIG. 2, above).  
Regarding claim 13, the modified Brok device results in for each brake pressure control device of the three brake pressure control devices, the at least one pressure build-up valve (A) is fluidically connected to the at least one brake pressure source via a first isolation valve (E) of the respective brake pressure control device (see annotated FIG. 2, above), and the at least one pressure reduction valve (B) is fluidically connected to the at least one brake pressure source via a second isolation valve (F) of the respective brake pressure control device (see annotated FIG. 2, above).  
Regarding claim 14, the modified Brok device results in each brake pressure control device of the three brake pressure control devices has at least one brake pump (G), an intake side of which is see Annotated FIG. 2, above). 
Regarding claim 15, the modified Brok device results in each brake pressure control device of the three brake pressure control devices has at least one brake pump (G), an intake side of which is fluidically connected to a respective wheel brake of the plurality of wheel brakes via the respective pressure reduction valve (B), and a pressure side of which is fluidically connected to the respective wheel brake via the respective pressure build-up valve (A) (see Annotated FIG. 2, above). 
Regarding claim 16, the modified Brok device results in each brake pressure control device of the three brake pressure control devices has at least one brake pump (G), an intake side of which is fluidically connected to a respective wheel brake of the plurality of wheel brakes via the respective pressure reduction valve (B), and a pressure side of which is fluidically connected to the respective wheel brake via the respective pressure build-up valve (A) (see Annotated FIG. 2, above). 
Regarding claim 17, the modified Brok device results in the pressure side of the at least one brake pump being fluidically connected to the at least one brake pressure source via a first isolation valve (E), and the intake side of the brake pump is fluidically connected to the at least one brake pressure source via a second isolation valve (F) (see annotated FIG. 2, above). 
Regarding claim 18, the modified Brok device results in the pressure side of the at least one brake pump being fluidically connected to the at least one brake pressure source via a first isolation valve (E), and the intake side of the brake pump is fluidically connected to the at least one brake pressure source via a second isolation valve (F) (see annotated FIG. 2, above). 
Regarding claim 19, the modified Brok device results in the pressure side of the at least one brake pump being fluidically connected to the at least one brake pressure source via a first isolation see annotated FIG. 2, above). 
Regarding claim 21, the modified Brok device results in the common valve device being an 8/3 way valve (see modified FIG. 3, above; the first and second stages have 8 ports (2 inlets and 6 outlets combined) and 3 operative positions (1st stage normal, 2nd stage normal; 1st stage switched, 2nd stage normal; 1st stage switched, 2nd stage switched).
Response to Arguments
Applicant's arguments filed 28-Feb-2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 10, Applicant argues that adding a third pressure control device to Brok is not a mere duplication of parts because “a duplication of parts would result in eight braking circuits,” and not six as claimed (see Amendment, page 11).  As an initial matter, the claims do not exclude a configuration that comprises eight brake circuits (see e.g. claim 1, “comprising . . . three brake pressure control devices, wherein each of the three brake pressure control devices has a first brake circuit and second brake circuit” (emphasis added)).  Moreover, the proposed modification would not result in eight brake circuits (even though such a configuration would have also been obvious) because the modification is duplication of only the backup brake pressure control device.  
Applicant further argues that “Brok has two electronic stability control (ESC) devices” and “[i]n contrast, the claimed subject matter is directed to three control devices 7, 8, and 9.” (See Amendment, page 11).  The rejection acknowledges that Brok only discloses two brake pressure control modules and provides a rationale for duplicating one of the brake pressure control modules to produce a third brake pressure control module.  
Applicant further argues that “[t]he first stage 24, 25 has an output connected to control device 7, while the second stage 26, 27 has an output connected to two control devices” and therefore, “the first stage is structurally different from the second stage and cannot be reasonably interpreted as a See Amendment, pages 11-12).  As shown above in modified Figure 3, however, duplication of the valve (7) of Brok results in the first stage connected (7’) connected to a first brake pressure control device (24’) and further connected to the remainder of the brake system, which includes the valve (7). 
It is additionally noted that duplication of the valve (7) does not provide any unexpected results.  The function of the first stage (7’) in the modified Brok device is no different than the function of the second stage (7).  Namely, the first stage provides connection of the brake pressure source to the first brake pressure control device (24’) in normal operation, and switches to a backup control device (23 or 24) upon failure of the first brake pressure control device.   This is the same function as the valve (7) as disclosed in the original Brok device.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 10, 2022